 1                         IN THE UNITED STATES DISTRICT COURT
 2
                                 FOR THE DISTRICT OF ALASKA
 3

 4
       CHRISTOPHER JOEL WRIGHT and
 5     CYNTHIA ELAINE WRIGHT, as Co-
       Personal Representatives of the Estate              Case No. 3:21-cv-00049-JWS
 6
       of KIRSTIN NICOLE WRIGHT,                                    3:21-cv-00051-JWS
 7     deceased, et al.,                                          Consolidated
 8
                                Plaintiffs,
 9                                                      ORDER OF CONSOLIDATION
                vs.
10

11     HELEN KNOPP, as Personal
       Representative of the ESTATE OF
12     GARY KNOPP, deceased, et al.,
13
                                Defendant.
14

15

16

17                    This matter coming to be heard on motion of Plaintiffs to consolidate this
18
     matter with Hulsey, et al. v. Knopp, et al., 3:21-cv-00051-JWS, by agreement of the
19
     parties in both matters,
20

21                    IT IS HEREBY ORDERED:
22                    1.     The Court finds common issues of law and fact as to Hulsey, et
23
     al. v. Knopp, et al., 3:21-cv-00051-JWS, and Wright, et al. v. Knopp, et al., 3:21-cv-
24

25
     00049-JWS, such that Rule 42(a) is satisfied and consolidation shall serve the purposes

26   of Fed. R. Civ. P. 1 by promoting just, speedy, and inexpensive determination of these
27
     actions.
28




            Case 3:21-cv-00051-JWS Document 27 Filed 05/06/21 Page 1 of 2
 1                      2.       The Court consolidates Hulsey, et al. v. Knopp, et al., 3:21-cv-
 2
     00051-JWS, into Wright, et al. v. Knopp, et al., 3:21-cv-00049-JWS.
 3

 4
                        3.       This order will not be considered a dismissal or disposition of

 5   these actions on the merits. All future pleadings are to be filed in the consolidated case
 6
     alone (3:21-cv-00049-JWS). No pleadings should be filed in any of the individual
 7
     related actions which are to be administratively closed. Should any party believe at
 8

 9   any point in the future that separate proceedings have become necessary for that party’s
10
     particular claims, the party should make a motion in the consolidated case 3:21-cv-
11
     00049-JWS seeking relief.             The Clerk also is directed to transfer all attorney
12

13   appearances in 3:21-cv-00051-JWS to 3:21-cv-00049-JWS.

14                      IT IS SO ORDERED this 6th day of May, 2021, at Anchorage, Alaska.
15

16                                                                /s/ John W. Sedwick
                                                                JOHN W. SEDWICK
17
                                                          Senior United States District Judge
18

19

20

21

22

23

24

25

26

27

28


     Wright, et al. v. Knopp, et al.                                      Case No. 3:21-cv-00049-JWS
     Order *                                                                                   Page 2
               Case 3:21-cv-00051-JWS Document 27 Filed 05/06/21 Page 2 of 2
